Name: Commission Regulation (EEC) No 463/85 of 22 February 1985 amending Regulation (EEC) No 2268/84 as regards the granting of aid for butter under private storage contract
 Type: Regulation
 Subject Matter: processed agricultural produce;  civil law;  distributive trades;  marketing;  agricultural policy
 Date Published: nan

 23 . 2. 85 Official Journal of the European Communities No L 54/ 19 COMMISSION REGULATION (EEC) No 463/85 of 22 February 1985 amending Regulation (EEC) No 2268/84 as regards the granting of aid for butter under private storage contract THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof Whereas the second subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 provides that special measures may be taken for butter held in private storage which cannot be marketed on normal terms ; whereas an aid should be granted for this butter in order to make its price comparable with that of butter from public stocks intended for export under Commission Regulation (EEC) No 2268/84 (3), as last amended by Regulation (EEC) No 3457/84 (4) ; Whereas Regulation (EEC) No 2268/84 determines provisions for the export of butter from public stocks ; whereas provisions should be included in that Regula ­ tion enabling an aid to be granted for butter from private stocks intended for export to non-member countries, on the condition that this butter is still the subject of a private storage contract ; whereas, more ­ over, the restrictions on the packaging of the product exported should be deleted from the Regulation in order to improve sales prospects ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 1 . The following Article 8a is inserted : 'Article 8a 1 . An aid of 27,50 ECU per 100 kilograms shall be granted for butter that is the subject of a storage contract in accordance with Article 8 (3) of Regula ­ tion (EEC) No 985/68 on the date of the applica ­ tion referred to in paragraph 2, on condition that the butter is exported to non-member countries . 2 . In order to obtain the aid referred to in para ­ graph 1 , the signatory of the storage contract shall send an application for removal from storage to the intervention agency with which he concluded the contract, stating the quantities of butter that he intends to remove from storage and the planned date of removal from storage . The intervention agency shall , as soon as possible, issue an acknow ­ ledgement of receipt permitting the removal from storage, and where appropriate partial removal, in accordance with this Regulation . 3 . The aid referred to in paragraph 1 shall be paid after removal from storage within the meaning of Article 24 (2) of Regulation (EEC) No 685/69, on condition that the interested party has lodged a security in accordance with Article 13 ( 1 ) of Regula ­ tion (EEC) No 1687/76 . The amount of the security shall be equal to the amount of the aid referred to in paragraph 1 , plus 5 ECU per 100 kilograms . 4 . Articles 2, 3 ( 1 ) (a) and (3), 4, 5, 6, 7, 8 ( 1 ), 9 , 10, 11 , 12, 13, 13a and 14 of Regulation (EEC) No 1687/76 shall apply mutatis mutandis as from the day of removal from storage referred to in para ­ graph 3 . The special entries in boxes 104 and 106 on the control copy shall be those referred to in point 13 of section I and point 25 of section II of the Annex to Regulation (EEC) No 1687/76. 5 . The export formalities shall be completed within a period, calculated as from the date of removal from storage referred to in paragraph 3 :  of one month in the case of exports of butter,  of four months in the case of exports of butteroil . 6 . For butter from private storage in respect of which the aid referred to in paragraph 1 has been paid, Articles 5 (as regards the markings on the packaging), 6a ( 1 ) to (5), 7, 8 and 10 shall apply mutatis mutandis. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2268/84 is hereby amended as follows : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 208 , 3 . 8 . 1984, p . 35 . {") OJ No L 319, 8 . 12 . 1984, p . 9 . No L 54/20 Official Journal of the European Communities 23 . 2 . 85 clearly legible printed characters, the words "Butteroil  Regulation (EEC) No 2268/84".' 7 . The rights and obligations resulting from the contract for aid shall not be transferable . 8 . The application for aid may not be withdrawn .' 2 . Article 6a (5) is replaced by the following : '5 . The finished product shall be packed in hermetically sealed metal containers bearing, in Article 2 This Regulation shall enter into force on 25 February 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1985. For the Commission Frans ANDRIESSEN Vice-President